Title: Abigail Adams to John Adams, 24 October 1799
From: Adams, Abigail
To: Adams, John


				
					My Dear Friend
					East Chester October 24 1799
				
				I received Yours last Evening of the 21st, when on the road; I could not write; I was generally so fatigued by Evening as to wish to get to Bed. we rose early and as soon we could get Breakfast sat out upon our days journey, at noon we usualy stopd two Hours; to feed ourselves and horses; and my Lame animal was a constant anxiety to me; I have got him here, and John has Physick him, and bled him again, in his feet; but he is so lame, that I cannot attempt to put him in the carriage, for tho he might Travel a few miles, he would be sure to sit down on going down the first Hill; we traveld with him one day, when we walkd down Every Hill; so that I must either get a

stage Horse from stage to stage, or hire one to carry me through. I think Brisler will be here tomorrow morning; if his Children got through the Mumps well. the stage is 5 days now from Boston, but the Mumps are a six days illness when they are most favourable. Louisa is just taken with them, and is very much Swell’d. I am glad they did not attack her upon the Road—
				you complain that I did have not told You concerning the Farm. we had not a drop of Rain from the time you left me, untill the Evening before I left home, when we had a small shower sufficient to lay the Dust, but not to render spreading the manure of so much concequence as collecting apples Digging potatoes &c about which they were employd. the day after I left home we had a plentiful Rain—but I have not heard a word from home since I left it— I reminded Porter of Spreading the manure as soon as possible— the Carpenters were obliged to go home to training, & Review three days, which was a Hinderence to them, but they expected to finish the cider house and Barn within the course of a week, after—except the Clabording— the painter was also going on rapidly. when the apples were collected Porter thought they should make 50 Barrels of cider. the Rails and posts I saw brought home before I came away— and I collected all accounts and paid them off, the carriage Wheels excepted, the Money for which I left with Brisler— I arranged the House so that it was to be shutt up the week I left it, as soon as the cook & family with Peter could go, which I expected would be the saturday after I left them—
				Mrs Smith had a Letter from the col last Evening in which he says, that Genll Hamilton had been on to camp—and that he thought he must not quit the Camp untill the arrangments were made for the Regiments, so that he will not be able to come home for her as she expected, She will therefore come on at present—
				If Brisler gets here tomorrow as I expect, he will be at Trenton on saturday night, so that I propose to leave here on Monday Senight, or sooner if practicable—(Mr & Mrs otis have got lodgings about a mile from hence), but as I shall hear frequently from you, we can determine this matter as circumstances occur— Duty and Love are presented you from all sides—
				Yours affectionatly
				
					A Adams—
				
			